BOOTH, Judge,
dissenting.
I dissent from this court’s retention of jurisdiction in this case, which arose outside the territorial jurisdiction of the court. See Crews v. Town of Bay Harbor, 378 So.2d 1265 (Fla. 1st DCA 1979).
On the merits, I would concur in the majority’s opinion.
ON MOTION FOR CLARIFICATION
PER CURIAM.
Appellants’ motion for clarification is addressed to the opinion filed on February 18, 1980, wherein the order appealed was “affirmed in part and reversed in part and remanded to the judge for further consideration. . . .” Such “further consideration” shall be upon the existing record, and the opinion of February 18, 1980, is hereby amended to so reflect.
As amended, the opinion heretofore filed is affirmed and the cause remanded for further consideration upon the existing record.
SHAW and WENTWORTH, JJ., concur.
BOOTH, J., dissents.